Order unanimously modified to provide that if defendant comes to New York for the trial, or for any purpose prior to the trial he must submit to examination five days or more prior to the trial. As so modified the order appealed from is affirmed, without costs, and without prejudice to any motion the plaintiffs may deem appropriate to obtain the testimony of the defendant in Colombia on open commission or by written interrogatories. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Peek, JJ.